Citation Nr: 1544902	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs educational benefits in the amount of $18,273.55.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran had active duty service from May 2003 to September 2006 with additional periods of service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York. 

In May 2014, the Veteran had a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

In addition the paper claims folder, pertinent evidence is found exclusively within the Virtual VA electronic folder.  These electronic records have been considered as part of the appeal.     


FINDINGS OF FACT

1. The Veteran has been charged with an overpayment of educational assistance benefits, in the amount of $18,273.55.

2. VA bears sole responsibility for the erroneous payment of educational assistance benefits, which was due to administrative error.


CONCLUSION OF LAW

Due to VA's administrative error, the overpayment of educational assistance benefits in the amount of $18,273.55 is invalid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); §  3.500 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The notice requirements set forth in the Veteran's Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (finding the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions).  Additionally, because the Board is taking action favorable to the Veteran by finding the debt at issue invalid, a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances. 38 C.F.R. § 1.956(a).

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debt were the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997). Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous. 
38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b).

After reviewing the available evidence in this case, the Board finds that the overpayment debt was created solely as a result of VA administrative error and it cannot, therefore, be held to have been properly created.  

By way of background, the RO initially awarded complete Post-9/11 GI benefits in November 2010, but rescinded them in July 2011.  The rescission was based upon the initial service being part of the 5 year service academy obligation, rather than qualifying service for the Post-9/11 GI Bill.  The RO waived the overpayment due to VA error and sent her a July 2011 notification letter about the decision.  The Board notes that Veteran claims she did not receive this letter.  

In this case, the Veteran graduated from the Air Force Academy and incurred a 5 year service obligation.  However, she only served from May 2003 to September 2006.  She was forced to separate due to a reduction in force.  She then enrolled in the Reserves in January 2010 and applied for the VA education benefits at issue based upon her Reserve service.  

Thereafter, the RO granted her request to use Reserve service to qualify for VA educational benefits.  See December 2011, February 2012 and March 2012 RO decisions.  However, in April 2012, it rescinded her Post 9/11 GI Bill eligibility based upon a March 2012 Air Force report.  It also found the recent Post-9/11 GI Bill benefit created an overpayment and that the Veteran was at fault in creating the overpayment.  It cited the July 2011 notification about ineligibility to support a finding of bad faith by the Veteran.    

Notably, the Air Force in July 2013 Air Force indicated they do not have a particular rule for such a situation and any service after the initial 5 year period expired in May 2008 would count towards Post-9/11 GI Bill benefits.  The March 2012 Air Force response stated that she had to complete the remainder of the 5 year service obligation despite the forced break in service.  The RO ultimately determined that since there was not an explicit exception for separation due to reduction in force, the 5 year obligation remained and her Reserve service was not eligible for Post-9/11 GI Bill benefits.  See August 2013 report.  

The Board finds that the Veteran did not act in bad faith by re-applying for educational benefits based upon Reserve service credits and a waiver is not precluded by 38 U.S.C.A. § 5302(a).  There was genuine confusion as to whether the Veteran's 5 year service obligation carried over in light of her separation being caused by a reduction in force.  The Air Force provided different answers in March 2012 and July 2013.  It is noteworthy that the same education official from VA who determined that the Veteran was ineligible for education benefits granted each subsequent application.  It is not clear why the Veteran would know the initial denial was the correct disposition, when the same official approved subsequent applications.  

The Board finds no reason to doubt the Veteran's credibility.  Based on the information available to the Veteran, the conflicting information from the service department, and misleading action by a VA official, the Board cannot find that the Veteran was aware that the payments received were erroneous.  For all of these reasons, the Board finds that the overpayment of educational assistance benefits in the amount of $18,273.55, is invalid.



ORDER

The overpayment of educational assistance benefits in the amount of $18,273.55 is invalid and the appeal is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


